Case 1:18-cr-00141-LG-RPM Document 155 Filed 05/24/21 Page 1 of 8


                                                       81,7('67$7(6',675,&7&2857
                                                      6287+(51',675,&72)0,66,66,33,


                                                              FILE D
                                                               May 24 2021
                                                        $57+85-2+16721&/(5.
                                                                      
Case 1:18-cr-00141-LG-RPM Document 155 Filed 05/24/21 Page 2 of 8
Case 1:18-cr-00141-LG-RPM Document 155 Filed 05/24/21 Page 3 of 8
Case 1:18-cr-00141-LG-RPM Document 155 Filed 05/24/21 Page 4 of 8
Case 1:18-cr-00141-LG-RPM Document 155 Filed 05/24/21 Page 5 of 8
Case 1:18-cr-00141-LG-RPM Document 155 Filed 05/24/21 Page 6 of 8
Case 1:18-cr-00141-LG-RPM Document 155 Filed 05/24/21 Page 7 of 8
Case 1:18-cr-00141-LG-RPM Document 155 Filed 05/24/21 Page 8 of 8
